NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


PETER LEANH PHUNG,                            )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D16-5183
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed May 30, 2018.

Appeal from the Circuit Court for Charlotte
County; George C. Richards, Judge.

Mark C. De Sisto, Punta Gorda, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.



LaROSE, C.J., and MORRIS and ATKINSON, JJ., Concur.